DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-12, and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended the independent claims to recite: “each of plurality of junctions is oriented at substantially the same angle with respect to a radius of the optical surface to be cleaned”.
Such is not supported by the original disclosure.
The applicants allege that Figures 1 and 2 provide support for such limitation.
This is not persuasive.
In contrast to the applicants allegation the referenced Figures clearly show the referenced junctions provided at different not specified angles.

The applicants also amended the independent claims to recite “the clockwise or anticlockwise rotating vortex surrounding a center of the optical surface to be cleaned”.
Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports the referenced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.


The applicants also amended claim 23 to recite “generating the clockwise or anticlockwise rotating vortex surrounding a center of the optical surface to be cleaned based on suction flow of ambient air”.
Such is not supported by the original disclosure.
The applicants have not indicated which part of the original disclosure supports the referenced limitation.
The examiner was not able to find the support for the referenced limitation in the original disclosure.

The applicants also amended claim 12 to recite: “the negative pressure at the optical surface to be cleaned is generated based on one or more movements of the device”.
Such is not supported by the original disclosure.
The applicants allege that the support for the referenced limitation is provided by at least paragraphs [0046-50] of the original specification.
This is not persuasive.
Neither the referenced paragraphs, nor any other part of the original disclosure supports the limitation of “the negative pressure at the optical surface to be cleaned is generated based on one or more movements of the device”.
The original disclosure is silenced regarding generating pressure based on one or more movements of the device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-5, 7-12, and 16-25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it is not clear what is referenced as an “angle with respect to the radius of the optical surface”. Do the applicants meen any specific radius of the optical surface or any radius of the referenced surface?
 	Claim 12 is further indefinite because it is not clear what structure is required by the recitation of “the negative pressure at the optical surface to be cleaned is generated based on one or more movements of the device”.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eineren et al (US 2015/018592) in view of DE 10225151 or Villa-Real (US 2017/0259788).
Eineren et al teach a device and a method.
The device comprises supply elements, channel systems with opening, junctions and nozzles as claimed. The supply element has a hollow inner area. The channel assemblies are disclosed as having circular. The device is disclosed as creating desired flow patterns, including a circular pattern. Eineren et al teach inclination angles as claimed. Eineren et al teach device with multiple channel assemblies. The device is disclosed as suitable to be mounted on a camera. The device also disclosed as comprising two or more supply elements arranged on the top of each other, which can be operated as desired. The device is also disclosed as comprising multiple supply elements designed as a common element. The system comprises a camera and the device, with the device mounted on the camera lens. Eineren et al also teach a holder as claimed. The holder comprises a holding structure and the device. Eineren et al also teach a method. The method comprises application of compressed air or liquid for cleaning. The method is disclosed as conducted in response to determining a degree of contamination been high.
As to the newly introduced limitations of the junctions and their angles:
The claimed junctions are readable at least on parts 304, 316 shown of Figures 3a-c.
See entire document, especially Figures 1a-b, 2, 3a-f, 7a-b8, 10a-c, 12 and the related description and the description at [0010-38], [0042-43], [0057-58], [0066-101], [0105-133], [0155-164], [0168-177], [0183-199].
As to the limitations requiring one element to provide a clockwise rotating vortex and the other element to provide an anti-clockwise rotating vortex:
First, it appears that the vortexes with clockwise and anticlockwise rotation are shown by Eineren et al at least at Figures 1a, 1b, 8. Further, Eineren et al teach that any desired pattern of the flow can be used. See at least [0069], [0120-122], [0124].
Further, the use of vortexes with clockwise and anticlockwise rotation is known from DE 10225151. See at least Figure 7.
Further, Villa-Real teaches that it was known to use nozzles which can change orientation from left to right to enhance cleaning. See at least Figures 16-24, 26-27 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize vortexes shown Eineren et al at the adjacent supply elements since such vortexes are disclosed by Eineren et al.
It would have been also obvious to an ordinary artisan at the time the invention was filed to utilize the arrangement shown on Figure 7 of DE 10225151 in the device of Eineren et al in order to enhance cleaning and prevent spillage/spreading of the cleaning agents and contamination as suggested by DE 10225151. Such modification would obviously result in the supply elements providing vortexes as claimed.
It would have been also obvious to an ordinary artisan at the time the invention was filed to utilize the movable nozzles of Villa-Real in the device of Eineren et al in order to enhance cleaning as suggested by Villa-Real. Such modification would obviously result in the supply elements providing vortexes as claimed.


As to claims 23-24:
Eineren et al do not specifically teach providing negative pressure.
However, providing negative pressure in cleaning devices, methods to enhance cleaning and to prevent spillage or spreading of the used fluids and contamination in addition to application of pressurized fluids for cleaning was known in the art as evidenced by DE 10225151 and Villa-Real.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide negative pressure in the device/method of Eineren et al in order to enhance cleaning and prevent spillage/spreading of the cleaning agents and contamination as suggested by DE 10225151 and Villa-Real. 
	As to claim 17:
The connecting means and fastening means recited by the claim are readable at least on the means recited by Eineren et al at [0122].
	As to claim 25:
          Eineren et al do not show an embodiment with three supply elements arranged on top of each other on the drawings.
	Eineren et al show two supply elements on top of each other (at least Figure 3c). The referenced embodiment 330 includes the supply elements (members 332). 
	Eineren et al also teach that the referenced embodiment includes one or more members 332 (at least [0122]). Please, note that in paragraph [0122] of Eineren et al also uses number 322 to references the members).
	Thus, the device with three members 322 on top of each other is clearly envisaged from the disclosure of Eineren et al.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
		 As to the limitation requiring “the device being configured to provide the cleaning fluid and the compressed air simultaneously”:
	First, since the structure of the modified apparatus of Eineren et al would be the same as recited by the claim, the referenced limitation is met by the device of Eineren et al or the invention is not disclosed/claimed in the correspondence with the requirements of 35 USC 112(a).
	Further, Eineren et al teach simultaneous delivery of cleaning fluids (at least [0124]. Eineren et al teach the air and liquids as fluids (at least [0067], [0070-72].


Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the claims allowable.
This is not persuasive.
The amended claims are not supported by the original disclosure.
Please, see the analysis in the rejections above.
Further, in response to the applicants’ allegation that in Eineren et al the direction of the fluid that will not result in the vortex surrounding the center of the optical surface:
First, it appears that the vortexes with clockwise and anticlockwise rotation are shown by Eineren et al at least at Figures 1a, 1b, 8. Further, Eineren et al teach that any desired pattern of the flow can be used. See at least [0069], [0120-122], [0124].
Further, the flow of the fluid in the structure shown on Figure 3a will obviously result in the vortex surrounding the center due to presence of the walls of the structure.
Further, the use of vortexes with clockwise and anticlockwise rotation is known from DE 10225151. See at least Figure 7.
Further, Villa-Real teaches that it was known to use nozzles which can change orientation from left to right to enhance cleaning. See at least Figures 16-24, 26-27 and the related description.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize vortexes shown Eineren et al at the adjacent supply elements since such vortexes are disclosed by Eineren et al.
It would have been also obvious to an ordinary artisan at the time the invention was filed to utilize the arrangement shown on Figure 7 of DE 10225151 in the device of Eineren et al in order to enhance cleaning and prevent spillage/spreading of the cleaning agents and contamination as suggested by DE 10225151. Such modification would obviously result in the supply elements providing vortexes as claimed.
It would have been also obvious to an ordinary artisan at the time the invention was filed to utilize the movable nozzles of Villa-Real in the device of Eineren et al in order to enhance cleaning as suggested by Villa-Real. Such modification would obviously result in the supply elements providing vortexes as claimed.
Further, it appears that the applicants again argue not the structure of the apparatus, by the shape of the flow during the intended use of the apparatus.
The applied art shows the same structure (supply elements, internal channels, junctions, openings, orientation, etc.) as the structure recited by the claims.
Since the structure of the apparatus of the prior art is the same as the claimed structure the apparatus of the prior art, the apparatus of the prior art is capable of preforming the recited intended use or the invention is not disclosed/claimed in the correspondence with the requirements of 35 USC 112(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0156596 is again cited to show that cleaning devices for cameras with cleaning elements creating clockwise and anticlockwise vortexes were known. This document shows that flows inside of the structure with openings create clockwise and anticlockwise vortexes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711